EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Su on 1/27/22.

The application has been amended as follows: 
Cancel claims 5 and 16
In claim 4, line 4, “carbonate compound.” has been substituted by --carbonate compound which comprises ethylene carbonate.--.
In claim 15, line 4-5, “carbonate compound.” has been substituted by --carbonate compound which comprises ethylene carbonate.--.

Allowable Subject Matter
Claims 1-2, 4, 6-13, 15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Allen et al. (US 9,738,784) discloses Example 5 [Ex. 5; 46:22-47:55; Table 2] contains 94% PPC (polypropylene carbonate; containing less than 2% propylene carbonate; average molecular weight of 185,000 [46:24-26; 74:18-75:36]), 5% Ecoflex (poly(butylene adipate-co-terephthalate) and 1% Joncryl.  The resulting film has a tensile strength of 44 MPa and an elongation of break of 197% [Ex. 5; et al. (US ‘784) discloses the composition can contain starch [26:4-24].  Allen et al. (US 9,738,784) does not disclose a compound of instant formula 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767